Broyles, O. J.
This was a suit for damages for the killing of a dog. The evidence for the plaintiff, though circumstantial, was sufficient to authorize a finding that the animal was killed by the running of a train of the defendant. The presumption then arose that the defendant was negligent in the particulars alleged in the petition. Whether that presumption was rebutted by any evidence adduced was a question for the jury, and their finding that it was not rebutted was supported by some slight evidence, and, the verdict having been approved by the trial judge, this court is without authority to interfere. None of the special grounds of the motion for a new trial show cause for a reversal of the judgment. Judgment affirmed.

Luke and Bloodivorlh, JJ,, concur.